University Hospitals appeals from two separate orders granting summary judgment to Virginia Fogaras in her workers' compensation actions finding that she was in the zone of employment when she tripped and fell on December 22, 1994, and April 17, 1995. For the reasons that follow, we conclude that the court did not err and, therefore, affirm those judgments.
On December 22, 1994, Fogaras, an employee of University Hospitals, fell while using the pedestrian walkway adjacent to the Cornell parking garage, which is owned and operated by University Circle, Inc., a nonprofit corporation of which University Hospitals is a member. On April 17, 1995, Fogaras again fell while descending a staircase after parking her car in the Cornell garage.
Fogaras filed separate applications for workers' compensation benefits, but her claims were denied and she appealed to the common pleas court. The parties filed cross-motions for summary judgment in each case, and the court after consideration found Fogaras to be within the zone of employment when her injuries occurred and, therefore, granted judgment to her as a matter of law in both cases. The hospital appeals from these decisions, which we have consolidated for review, and assigns the following as error:
"The trial court erred in granting summary judgment for plaintiff-appellee and denying summary judgment to defendant-appellant, University Hospitals of Cleveland, in two separate cases involving the right to participate in the Workers' Compensation Fund for injuries sustained off the employer's premises while on the way to work."
University Hospitals contends that the court erred in granting summary judgment to Fogaras because it claims she sustained off-premises injuries that did not result from any special employment hazard. *Page 655 
Fogaras asserts that no genuine issue of material fact exists regarding her injuries and, therefore, that the court correctly determined she is entitled to judgment as a matter of law.
The parties generally agree that there are no genuine issues as to any material facts in dispute; therefore, the matter for our resolution is whether Fogaras is entitled to judgment as a matter of law, which is dependent upon whether Fogaras received injuries in the course of and arising out of her employment.
The central issue for resolution is whether the injury sustained by Fogaras entitles her to participate in the Workers' Compensation Fund. As a general rule, the Ohio Supreme Court has recognized in Bralley v. Daugherty (1980), 61 Ohio St.2d 302,303, 15 O.O.3d 359, 360, 401 N.E.2d 448, 450:
"[W]here an employee, having a fixed and limited place of employment, sustains an injury while traveling to and from his place of employment, such injury does not evidence the required causal connection to the employment; it therefore does not arise out of and in the course of his employment and is not compensable."
The court continued, at 304-305, 15 O.O.3d at 360-361,401 N.E.2d at 450-451, and stated that this general rule does not operate as a complete bar to an employee who sustains injury commuting to and from work if the injury occurs within the "zone of employment."
In paragraph one of its syllabus in Littlefield v. PillsburyCo. (1983), 6 Ohio St.3d 389, 6 OBR 439, 453 N.E.2d 570, the court announced a second exception to the general rule precluding compensation for an employee traveling to and from the workplace:
"An employee will be entitled to workers' compensation benefits when the employment creates a special hazard and the injuries are sustained because of that hazard."
In MTD Products, Inc. v. Robatin (1991), 61 Ohio St.3d 66,69-70, 572 N.E.2d 661, 664-665, the court held that the claimant did not receive injuries within the zone of his employment, that the employer did not create a special hazard, and that under the totality of the circumstances, no causal connection existed between the claimant's injury and employment.
In appellant's brief and during oral argument, counsel challenged several recent cases decided by this court that allegedly misconstrue MTD Products. We recognize that in MTDProducts v. Robatin, supra, the Supreme Court separately considered both the zone-of-employment issue and the special-hazard issue in connection with the facts of that case. Here, we recognize that the issue of whether Fogaras may participate in the Workers' Compensation Fund is *Page 656 
dependent upon whether she had entered the zone of her employment at the time she sustained her injuries.
In Sloss v. Case W. Res. Univ. (1985), 23 Ohio App.3d 46,23 OBR 90, 491 N.E.2d 339, a similar case involving a Case Western Reserve University employee injured in a parking lot also owned and operated by University Circle, Inc., of which Case Western Reserve University is a member, our court held that the injuries in that case occurred within the zone of employment.
Similarly, in this case, where University Hospitals also participates as a member of this same organization to provide parking facilities, provides a choice of adjacent parking facilities for its employees, and arranges for payroll deductions for its employees, we conclude that application of the control/ownership requirement is both illogical and impractical. Accordingly, we have determined that the injuries Fogaras sustained occurred within the zone of her employment as a matter of law. Thus the trial court did not err in granting summary judgment in these cases.
Judgment affirmed.
ROCCO, J., concurs.
NAHRA, P.J., dissents.